DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/18/2021 has been entered.

Status of Claims
Claim(s) 1 and 11 is/are currently amended. Claim(s) 25-60 has/have been canceled. New claim(s) 61-64 has/have been added. Claim(s) 1-24 and 61-64 is/are pending with claims 6-8 and 19 being withdrawn for being drawn to a non-elected invention and/or species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-5, 9-18, 20-24 and 61-64 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 11 and claims dependent thereon, the limitations "said digital computing device initiates a zero-status function to determine whether said analog sensor is exposed to atmospheric pressure; said digital computing device initiates a zero function prior to insertion of said analog sensor into the patient to determine an observation of atmospheric pressure" of claim 1 and the comparable limitations of claims 11 are indefinite, as the relationship between the zero status function and the zero function are unclear, particularly between the determination of whether said analog sensor is exposed to atmospheric pressure, and the initiation of the zero function "prior to insertion of said analog sensor into the patient." Specifically, as the claims indicate the zero function "prior to insertion of said analog sensor into the patient." It is unclear if the digital computing device assesses the condition for initiating the zero function (i.e., a determination that the sensor has not been inserted into a patient) based on the determination of whether said analog sensor is exposed to atmospheric pressure as determined by the zero status function or if the digital computing device assesses this condition based on other information. For the purpose of this Office action, claims 1 and 11 will be further discussed with the understanding that initiation of the zero-function is based at least in the part of the outcome of performing the zero-status function, i.e., the determination of whether said analog sensor is exposed to atmospheric pressure. 
Regarding claim 61 and 63 and claims dependent thereon, the limitation "wherein said zero-function retrieves said individual correction value stored in said non-volatile memory after said analog sensor has been inserted into said patient to produce a pre-zero individual correction value" of claim 61 and the comparable limitation of claim 63 are indefinite. The respective parent 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-5, 9-18, 20-24 and 61-64 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, claim 11 and claims dependent thereon, the limitation "said digital computing device initiates a zero-status function to determine whether said analog sensor is exposed to atmospheric pressure" of claim 1 and the comparable limitation of claim 11 lack sufficient support in the application as filed. Applicant discloses a zero-status function may be performed or initiated in response to connection of a sensor to the interface/BPM, or initialization 
Regarding claim 61 and 63 and claims dependent thereon, the limitation "said zero-function retrieves said individual correction value stored in said non-volatile memory after said analog sensor has been inserted into said patient to produce a pre-zero individual correction value" of claim 61 and the comparable limitation of claim 63 lack support in the specification as filed. None of the paragraphs cited by Applicant (Remarks, pg. 9), which presumably correspond to the application as published, describe this limitation. A "pre-zero" is described in the specification as merely a previously stored observation of zero/atmospheric pressure (e.g., ¶ [0441]). Applicant discloses this pre-zero value can be used when pressure is fluctuating, indicating the sensor has already been inserted into a patient, and a new zero value cannot be established (¶¶ [0438]-[0441]). Accordingly, Applicant discloses an "individual correction value" may either detect a current zero value when it is determined the sensor is not inside the patient, or may retrieve a pre-zero from a memory (e.g., RFID tag) for use in compensating sensor values. Applicant does not disclose retrieving an individual correction value, which is based on both gauge factors and an observation of atmospheric pressure from memory and "producing" a pre-zero individual correction value. At best, Applicant discloses an "individual correction value" may use either a newly-measured zero 
 
Allowable Subject Matter
Claim(s) 1 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
As discussed above with respect to rejections under 35 U.S.C. 112(b), claims 1 and 11 have been interpreted as initiation of the zero function being based on the outcome of performing the zero-status function, i.e., a determination of whether said analog sensor is exposed to atmospheric pressure. Additionally, as discussed above with respect to rejections under 35 U.S.C. 112(a), Applicant only sufficiently discloses initiating the zero status function when certain conditions are met. The prior art does not teach/suggest these features in combination with the remaining recited elements/steps. Specifically, as noted by Applicant (Remarks, pgs. 9-10) the most relevant of the prior art of record to the above-noted limitation(s), Miller (US 4,648,406), discloses initiating a zero function to observe atmospheric pressure in response to coupling an analog sensor to an interface/computing device, which is performed prior to insertion of said analog sensor into the patient. Miller does not teach first initiating a zero status function to determine whether said analog sensor is exposed to atmospheric pressure upon coupling the analog sensor to the interface/digital computing device, then initiating a zero function when it is determined that the analog sensor is exposed to atmospheric pressure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meredith Weare/Primary Examiner, Art Unit 3791